Citation Nr: 0613318	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  01-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with disc bulge at L5-S1, on a 
direct basis and as secondary to service-connected disability 
of the right knee.  

2.  Entitlement to an increased rating for post-operative 
residuals of a tear of the medial collateral ligament, 
anterior cruciate ligament, and medical meniscus of the right 
knee, with arthritis, status-post fracture of the distal 
third of the tibia and proximal fibula, and status-post 
osteotomy of the right tibia and fibula, with autogenous bone 
graft and internal fixation, rated as 20 percent disabling 
prior to May 14, 2003.  

3.  Entitlement to an increased rating for right knee 
instability due to the post-operative residuals of a tear of 
the medial collateral ligament, anterior cruciate ligament, 
and medial meniscus, rated as 20 percent disabling prior to 
May 14, 2003.  

4.  Entitlement to an increased rating for post-operative 
residuals of a tear of the medial collateral ligament, 
anterior cruciate ligament, and medical meniscus of the right 
knee; status-post fracture of the distal third of the tibia 
and proximal fibula; and status post total right knee 
replacement, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that on May 14, 2003, the veteran underwent 
total right knee replacement surgery.  He was awarded a 
temporary total (100 percent) convalescent rating under 
38 C.F.R. § 4.30 (2005).  The award was effective May 14, 
2003.  Thereafter, the veteran was assigned a 30 percent 
rating for post-operative residuals of a tear of the medial 
collateral ligament, anterior cruciate ligament, and medical 
meniscus of the right knee; status-post fracture of the 
distal third of the tibia and proximal fibula; and status 
post total right knee replacement, effective July 1, 2004.  
The issues on appeal, as presented on the cover page, reflect 
the above-noted actions.  

Additionally, in the decision below, the issue of post-
operative residuals of a tear of the medial collateral 
ligament, anterior cruciate ligament, and medial meniscus of 
the right knee, with arthritis, status-post fracture of the 
distal third of the tibia and proximal fibula, and status-
post osteotomy of the right tibia and fibula, with autogenous 
bone graft and internal fixation will be noted as 
"disability of the right knee manifested by arthritis and 
limitation of motion."  Likewise, right knee instability due 
to the post-operative residuals of a tear of the medial 
collateral ligament, anterior cruciate ligament, and medial 
meniscus, will be identified as "disability of the right 
knee manifested by instability."  The veteran's post-
operative residuals of a tear of the medial collateral 
ligament, anterior cruciate ligament, and medical meniscus of 
the right knee; status-post fracture of the distal third of 
the tibia and proximal fibula; and status post total right 
knee replacement, will be identified as "status post total 
right knee replacement."  

(The decision below addresses the veteran's claims for 
increased ratings for disability of the right knee manifested 
by arthritis and limitation of motion, for disability of the 
right knee manifested by instability, and for status post 
total right knee replacement.  Consideration of the remaining 
issues on appeal is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  




FINDINGS OF FACT

1.  For the period prior to May 14, 2003, the veteran's 
disability of the right knee was manifested by subjective 
complaints of pain, weakness, and instability; objective 
evidence shows degenerative joint disease on X-ray, flexion 
approximating no worse than 30 degrees, extension 
approximating no worse than 5 degrees, and no more than 
moderate instability.  

2.  The veteran's current status post total right knee 
replacement more nearly approximates severe painful motion or 
weakness.  


CONCLUSIONS OF LAW

1.  For the period prior to May 14, 2003, the criteria for a 
rating higher than 20 percent for disability of the right 
knee manifested by arthritis and limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5260, 5261, 5262 (2005).  

2.  For the period prior to May 14, 2003, the criteria for a 
rating higher than 20 percent for disability of the right 
knee manifested by instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for a rating of 60 percent for the veteran's 
current right knee disability (status post total right knee 
replacement) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Code 5055 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims for disability of the right knee manifested 
by arthritis and limitation of motion, for disability of the 
right knee manifested by instability, and for status post 
total right knee replacement has been accomplished.  

In this respect, through an August 2004 notice letter, June 
2000 statement of the case (SOC), and supplemental SOCs 
(SSOC) in August 2001, December 2001, May 2005, and June 
2005, the RO notified the veteran and his representative of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his claims, and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession pertinent to his claims. 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date has not been provided, see Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006), the Board does not now 
have such issue before it.  Consequently, a remand for 
additional notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  
Identified VA medical records have been obtained and 
associated with the claims file, as have those records on 
which the veteran's award of social security benefits is 
based.  The veteran has been provided VA examinations, the 
reports of which are of record.  The veteran also offered 
testimony in support of his claims in August 2000.  
Significantly, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  For the Period Prior to May 14, 2003

By way of history, during service the veteran injured his 
right knee and subsequently underwent repair of a torn medial 
collateral ligament, excision of the medial meniscus, and 
repair of the anterior cruciate ligament. In a January 1972 
rating action, the appellant's service-connected right knee 
disability was characterized as the post-operative residuals 
of a tear of the medial collateral ligament, anterior 
cruciate ligament, and medial meniscus of the right knee with 
patellofemoral arthritis and instability.  

In December 1999, the veteran underwent arthroscopy of the 
right knee with debridement of the lateral and medial 
menisci.  Thereafter, a VA treatment record dated in October 
2000 reflects that the veteran fell at home and twisted his 
right leg.  An X-ray of the veteran's leg revealed a spiral 
middle to distal 1/3 tibia fracture.  The veteran was treated 
with a leg cast.  In a December 2001 rating action the RO 
recharacterized the veteran's service-connected disability of 
the right knee to include status post fracture of the distal 
tibia and proximal fibula.  In April 2002, the veteran 
underwent a derotation osteotomy of the right tibia and 
fibula with autogenous bone graft and internal fixation.  

The veteran's disability of the right knee manifested by 
arthritis and limitation of motion has been evaluated as 20 
percent disabling and rated for degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Under Diagnostic Code 
5003, when the limitation of motion of the specified joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In particular, limitation of motion of the right knee 
is rated for limitation of flexion under diagnostic code 5260 
and limitation of extension under diagnostic code 5261.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted if limitation of flexion of the leg is limited to 
60 degrees, a 10 percent rating is warranted if flexion is 
limited to 45 degrees, a 20 percent rating is warranted if 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted if limitation of extension of the leg is limited to 
5 degrees, a 10 percent rating is warranted if extension is 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under diagnostic code 
5260 and diagnostic code 5261 may be assigned for disability 
based on limitation of motion of the same joint.  

Here, the medical evidence reflects that in September 1999, 
the veteran's right knee exhibited 3 degrees of extension and 
110 degrees of flexion.  In January 2000, following right 
knee arthroscopy, the veteran's right knee exhibited flexion 
to 60 degrees during one evaluation, and from 0-90 degrees 
during a later evaluation that same month.  A report of 
February 2000 VA examination noted that the range of motion 
of the veteran's right knee was from 0-30 degrees without 
significant pain, but additional flexion resulted in an 
expression of pain by the veteran.  Thereafter, in May 2000, 
the veteran's knee exhibited full extension with 70 degrees 
passive flexion and 100 degrees active flexion.  A June 2000 
physical therapy note reflects a report of full extension of 
the right knee and flexion to 80 degrees.  

Following the removal of the veteran's cast for his tibia and 
fibula fracture, range of motion of the veteran's right knee 
was reportedly 0-30 degrees on evaluation in February 2001.  
A Social Security Administrative examination in March 2001 
reflects range of motion of the right knee from 10-60 
degrees, but later that month a VA clinic note reflects a 
finding of 0-30 degrees.  An April 2001 evaluation revealed 
extension to 5 degrees and the physician's comment that the 
veteran was unable to achieve 90 degrees of flexion.  In July 
2001, the right knee (noted in the treatment note as the left 
knee) was reported as exhibiting a range of motion from 0-70 
degrees.  

In this case, the veteran's right knee has consistently shown 
a lack of full flexion.  He has complained of pain and 
weakness of the joint.  As noted during the February 2000 VA 
examination, the veteran exhibited pain with flexion of the 
right knee beyond 30 degrees.  He has also been noted in 2001 
as exhibiting limited flexion to 30 degrees.  As such, the 
Board finds that the medical evidence reflects that the 
veteran's disability of the right knee manifested by 
arthritis and limitation of motion, with consideration of any 
additional functional loss due to pain, fatigue, or lack of 
endurance or incoordination, more nearly approximates 
limitation of flexion to 30 degrees and a 20 percent rating 
under diagnostic code 5260.  However, the Board does not find 
that the medical evidence otherwise demonstrates that the 
veteran's disability is tantamount to limitation of flexion 
to 15 degrees and a 30 percent rating under diagnostic code 
5260.  

As for limitation of extension, the Board notes that the 
veteran's right knee has overall demonstrated full extension.  
As noted above, only for two months, in March and April 2001, 
did the veteran's right knee demonstrate any pattern of 
extension less than full.  At those times extension was 
limited to 5 degrees and 10 degrees.  By July 2001, the 
veteran's right knee extension was again full.  The Board 
finds most telling that even when the veteran's right knee 
appeared to be the most disabled in light of the finding of 
30 degrees of flexion, the knee demonstrated full extension.  
As such, the Board finds that the medical evidence does not 
reflect that the veteran's right knee disability, even with 
consideration of any additional functional loss due to pain, 
fatigue, or lack of endurance or incoordination, more nearly 
approximated limitation of extension to 10 degrees and a 
compensable rating to 10 percent.  Therefore, a compensable 
rating to 10 percent based on extension limited to 10 
degrees, or higher, is not warranted under diagnostic code 
5262.  

As the veteran is shown to exhibit limitation of motion in 
his right knee that is compensable, there is no basis under 
Diagnostic Code 5003 that would allow for a rating more than 
the currently assigned 20 percent.  

The veteran has also been rated for right knee instability 
and is in receipt of a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 for other impairment of the knee 
(recurrent subluxation or lateral instability).  Under 
diagnostic code 5257, a 20 percent rating is warranted for 
moderate impairment, and a 30 percent rating is warranted for 
severe impairment.  (A 30 percent rating is the highest 
allowable rating under diagnostic code 5257.)  

Initially, the Board notes that a March 2001 administrative 
review by the VA's Veterans Benefits Administration noted 
that the veteran had been rated as 20 percent disabling for 
instability of the right knee since September 1971.  The 
rating was therefore protected and could not be reduced, 
having been in effect for 20 years or more.  See 38 C.F.R. 
§ 3.951(b) (2005).  In this case, progress notes and 
examination reports do not reflect that the veteran's right 
knee instability is or more nearly approximates the level of 
severe.  At no time has a physician identified the veteran's 
instability as severe, and records document findings of no 
more than mild instability of the right knee.  As such, the 
medical evidence does not reflect that the veteran's 
disability of the right knee manifested by instability would 
approximate the level of impairment required for assignment 
of more than the 20 percent rating for moderate impairment 
under diagnostic code 5257.  For all the foregoing reasons, 
the Board finds that the 20 percent rating assigned for 
disability of the right knee manifested by instability is 
proper, and that the criteria for higher evaluation have not 
been met.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Furthermore, the Board finds no other applicable diagnostic 
code by which to rate the veteran's disability of the right 
knee.  Here, the medical evidence does not otherwise reflect 
ankylosis of the right knee (Diagnostic Code 5256) or allow 
for an evaluation higher than 20 percent for symptoms 
associated with dislocated or removal of semilunar cartilage 
(Diagnostic Codes 5258 and 5259, respectively).  Furthermore, 
nonunion of the tibia or fibula has not been shown; neither 
is there malunion with marked knee disability.  Diagnostic 
Code 5262.  

For all the foregoing reasons, prior to May 14, 2003, the 
claims for ratings higher than 20 percent for both disability 
of the right knee manifested by arthritis and limitation of 
motion, as well as for disability of the right knee 
manifested by instability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Status Post Total Right Knee Replacement

The medical evidence reflects that the veteran underwent 
total right knee replacement surgery on May 14, 2003.  As 
noted above, pursuant to applicable rating criteria, a 100 
percent rating was assigned for one year following the 
surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (this 
Code rates for knee replacement (prosthetics)).  Thereafter, 
in an April 2005 rating decision the RO assigned a 30 percent 
rating under diagnostic code 5055 for the veteran's total 
right knee replacement, effective July 1, 2004.  A 30 percent 
rating is warranted as the minimum rating.  A higher rating 
of 60 percent is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The Rating Schedule requires that with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the residuals of knee surgery should be 
rated by analogy to diagnostic codes 5256, 5261, or 5262.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.

Here, in reviewing the medical evidence, the Board finds that 
a 60 percent rating is warranted for chronic residuals of a 
total right knee replacement consisting of severe painful 
motion or weakness in the affected extremity. 

In this regard, an October 2003 physical therapy note 
reflects that, following the surgery, the veteran underwent a 
therapeutic exercise program for range of motion and 
strengthening of the right knee.  The veteran demonstrated 
gradual improvement in range of motion resulting in flexion 
to 85-90 degrees and extension to 5 degrees.  A May 2004 
private treatment record reflects the physician's report of 
recurrent bouts of swelling, no drainage, and range of motion 
of the right knee from 0-80 degrees.  

A report of October 2004 VA examination reflects the 
veteran's complaints of pain at the right knee with intensity 
from 5/10 to 8/10 (10 being the highest).  The right knee was 
reportedly stiff, weak, swollen, red, and warm.  The veteran 
was noted to have instability, giving away, and locking in a 
sense that he could not bend the right knee.  The veteran 
treated the right knee with medications.  He reported that 
his knee pain flared every day with any kind of walking.  He 
described being able to walk half the length of Wal-Mart and 
then requiring a few minutes rest.  Maximum endurance for 
sustained standing was 30 minutes.  On clinical evaluation, 
the right knee was significantly swollen.  The veteran could 
extend his right knee 5 degrees and flex the knee to 80 
degrees.  There was increased mediolateral and anterior-
posterior movement of the right knee consistent with a total 
knee replacement.  Reflexes were decreased on the right, with 
pain to percussion of the knee.  Sensation was abnormally 
diffuse below the knee on the right.  An associated X-ray 
reflected a total knee replacement.  The examiner commented 
that the veteran had significant pain, limited range of 
motion because of pain and soft tissue stiffness, edema, and 
weakness related to disuse and muscle atrophy.  The examiner 
also commented that the veteran certainly could be expected 
to have fatigue with repetitive use of the right knee.  

In this case, the veteran has consistently complained of pain 
in the right knee, and the VA examination report makes it 
clear that the veteran has significant limitation of function 
due to pain and fatigue.  Although his range of motion 
remains only moderately limited, the functional loss and pain 
that he experiences are tantamount to that normally 
associated with a more severe condition.  The Board finds 
that this limitation of function more nearly approximates a 
60 percent rating for chronic residuals of a knee replacement 
consisting of severe painful motion or weakness.  As such, a 
60 percent rating for status post total right knee 
replacement is warranted under diagnostic code 5055.  38 
C.F.R. §§ 4.40, 4.45, and 4.59, DeLuca, 8 Vet. App. at 202.  

The Board has considered whether the veteran would be 
entitled to a higher rating if separately rated for ankylosis 
(Diagnostic Code 5256), or limitation of extension 
(Diagnostic Code 5261), or impairment of the tibia or fibula 
(Diagnostic Code 5262).  See Diagnostic Code 5055 
(intermediate degrees of residual weakness, pain or 
limitation of motion are to be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262).  Here, there is no evidence 
suggestive of disability tantamount to ankylosis in an 
extremely unfavorable position (in flexion at an angle of 45 
degrees or more).  (Even if there was, a 60 percent rating is 
the highest rating assignable under Diagnostic Code 5256.)  
Additionally, even with consideration of pain and weakness, 
as severe as it is, there is no objective evidence indicating 
that the veteran's problems equate to difficulties 
contemplated by Diagnostic Code 5261 or 5262 that would allow 
for greater than a 60 percent rating.  (The highest rating 
assignable under Diagnostic Code 5261 is 50 percent, and the 
highest rating assignable under Diagnostic Code 5262 is 40 
percent.)  

C.  Extraschedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability of the right knee manifested by arthritis and 
limitation of motion, disability of the right knee manifested 
by instability, or status post total right knee replacement 
are so exceptional or unusual as to warrant the assignment of 
a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (cited to in the June 2000 SOC).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent periods of hospitalization, or evidence that any 
disability affecting the veteran's right knee has otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for ratings higher 
than 20 percent prior to May 14, 2003, for disability of the 
right knee manifested by arthritis and limitation of motion, 
and for disability of the right knee manifested by 
instability must be denied.  Additionally, the evidence does 
not support an assigned rating higher than 60 percent for 
status post total right knee replacement.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence does not support the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 20 percent for disability 
of the right knee manifested by arthritis and limitation of 
motion prior to May 14, 2003, is denied.

Entitlement to a rating higher than 20 percent for disability 
of the right knee manifested by instability prior to May 14, 
2003, is denied.  

Entitlement to a 60 percent rating, and no higher, for status 
post total right knee replacement is granted, subject to the 
laws and regulations pertaining to payment of monetary 
benefits.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Here, while the record contains an August 2004 VCAA notice 
letter, that letter pertains to the veteran's claims 
associated with his right knee and degenerative disc disease 
of the lumbar spine, and not his claim for a TDIU.  While the 
letter does identify what evidence will be obtained by whom, 
there is a lack of notice of the information and evidence 
needed to substantiate the claim for a TDIU.  While the April 
2004 SOC does provide the veteran notice of 38 C.F.R. § 4.16, 
the applicable regulation pertaining to his claim, notice of 
the regulation is not enough to satisfy the requirement.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  Action by the RO 
is required to satisfy the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  

Likewise, the Board notes that because of the additional 
development requested below with regard to the veteran's 
claim for service connection for degenerative disc disease of 
the lumbar spine, with disc bulge at L5-S1, on a direct basis 
and as secondary to service-connected disability of the right 
knee, and that any subsequent opinions offered as part of the 
requested development could have a bearing on the veteran's 
claim for service connection, and thus, the claim for a TDIU, 
it follows that, any Board action on the claim for a TDIU 
would, at this juncture, be premature.  

The Board notes that in an earlier September 2003 remand, the 
Board requested that the RO schedule the veteran for a VA 
orthopedic examination.  The remand requested that the 
examiner state whether the veteran's back disability was 
caused or made worse by his service-connected right lower 
extremity disabilities, with knee arthritis and instability.  

In this regard, following the Board's remand, the veteran 
submitted an August 2003 statement from a Jean-Maurice Page, 
M.D.  The statement from Dr. Page, an orthopedic surgeon, 
notes his comment that the veteran had sustained a tibia 
fracture during active service and that he was currently 
suffering from degenerative scoliosis, an element of spinal 
stenosis, and a large bulging disc at L5-S1 as "due to the 
old malunion of the right lower extremity."  (As the 
evidence reflects, the tibia and fibula fracture occurred in 
October 2000 as compared to the veteran's active service 
period.)  Thereafter, a report of an October 2004 VA 
examination reflects the examiner's opinion as follows, 

. . . . the veteran's lumbar spine disability was 
not caused by or made worse by the service[-
]connected right lower extremity knee condition.  
I note the medial meniscus was frayed but present 
and the previously repaired [anterior cruciate 
ligament] was intact and stable at arthroscopic 
examination in 1999.  There was much greater 
pathology of the lateral meniscus which, by 
review of the military medical record, was not 
caused by the trauma in the military.  

The examiner further commented as follows,

It is my opinion that the fall [resulting in a 
tibial/fibula fracture in October 2000] was not 
related to the service[-]connected right knee 
injury and repair . . . . the knee was stable at 
arthroscopy in 1999 . . . X[-]rays of the right 
knee obtained prior to this fall . . . showed no 
evidence of degenerative joint disease of the 
knee, but rather evidence of crystal deposit, 
calcium pyrophospate at arthroscopy.   

The Board notes that the VA examiner's statement regarding 
the lack of degenerative joint disease of the right knee is 
contradicted by the evidence of record.  In this regard, 
references in treatment notes prior to October 2000 note 
degenerative changes in the right knee.  In particular, a May 
2000 X-ray report reflects minimal osteoarthritis.  It is not 
apparent to the Board what medical conclusion the VA examiner 
might have reached had she correctly found that the veteran 
had osteoarthritis of the right knee prior to the fall and 
fracture of the tibia and fibula in October 2000.  In this 
regard, the examiner only commented that the veteran's low 
back disability was not caused by or made worse by the 
service-connected  right lower extremity knee condition.  She 
did not otherwise comment as to the effect the tibia and 
fibula fracture had on the veteran's low back.  While Dr. 
Page's August 2003 opinion was not based on an accurate 
factual premise as it was based on the veteran having 
incurred a tibia and fibula fracture in service, it does 
raise the question of whether the tibia and fibula fracture 
aggravated the veteran's lumbar spine in light of the 
apparent increase in degenerative changes in the veteran's 
lumbar spine, i.e., scoliosis and stenosis, since the 
fracture in October 2000.  In this regard, an October 1999 
MRI (magnetic resonance imaging) study had revealed 
degeneration and desiccation of the L5-S1 disc with moderate 
bulging of the disc.  

The Board also notes that in adjudicating the veteran's claim 
for service connection for degenerative disc disease of the 
lumbar spine with disc bulging at L5-S1, the RO has 
considered the veteran's claim on a direct basis, in addition 
to as secondary to the service-connected disability of the 
right knee.  With regard to the former, in a June 2005 
statement, Dr. Page relates the veteran's lumbar spine 
disability to the same event in service (the veteran's jump 
from a helicopter) that resulted in the veteran's service-
connected disability of the right knee.  Dr. Page noted the 
veteran's reported history of significant pain in his back 
following the jump that partially resolved over time but 
recurred with significant radiation into the right lower 
extremity.  

Therefore, in light of the above, the Board finds that the 
claims file should be returned to the examiner who conducted 
the October 2004 VA examination for a supplemental opinion 
regarding the veteran's claim.  In this regard, given the May 
2000 X-ray report reflecting minimal osteoarthritis of the 
right knee, the examiner should offer an opinion as to 
whether the veteran's tibia and fibula fracture in October 
2000 aggravated (made permanently worse) his lumbar spine 
disability.  Furthermore, the examiner should also offer an 
opinion, in light of June 2005 statement from Dr. Page, as to 
whether the veteran's lumbar spine disability is related to 
his period of service.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  The RO should arrange for the veteran to undergo 
examination only if the January 2005 VA examiner is 
unavailable or such examination is needed to answer the 
questions posed above.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these claims are hereby REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with regard to the veteran's 
claim for a TDIU.  The notice elements as 
set forth in Dingess, supra, should be 
specifically addressed.

2.  The RO should forward the veteran's 
claims file to the VA examiner who 
examined the veteran in October 2004.  
That physician should review the 
veteran's claims file (with particular 
attention given to her report of the 
October 2004 VA examination, the 
statements from Dr. Page dated in August 
2003 and June 2005, the May 2000 X-ray 
report, and the evidence (if any) added 
to the claims file since the 2004 
examination) and provide a supplemental 
opinion.  

In that supplemental opinion the examiner 
should indicate as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran's current lumbar spine 
disability, manifested by degenerative 
changes, is related to the veteran's 
period of military service, or that it 
(a) was caused or (b) is aggravated 
(i.e., permanently worsened) by the 
veteran's service-connected disability of 
the right lower extremity, to include a 
right tibia and fibula fracture.  If 
aggravation of the lumbar spine 
disability by any service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The bases for any opinion 
provided should be explained in detail.  

(The RO should arrange for the veteran to 
undergo examination only if the October 
2004 VA examiner is unavailable or such 
examination is needed to answer the 
questions posed above.)  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for degenerative disc disease 
of the lumbar spine with disc bulge at 
L5-S1, on a direct basis and as secondary 
to service-connected disability of the 
right lower extremity; as well as the 
claim for a TDIU in light of the grant of 
a 60 percent rating herein and all 
pertinent evidence obtained pursuant to 
this remand.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


